Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application TW 1019102291 filed on 1/21/20.  It is noted that Applicant has filed a certified copy of the application as required by 35 U.S.C. 119(b).

PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action to discuss claim amendments / clarifications to place this application in a Condition for Allowance.  Possible considerations for allowance would be to incorporate part or some of the subject matter deemed allowable herein.  Furthermore, adding a limitation directed towards storing a plurality of physiological indices is disclosed in KALEAL (Pub. No: US 2016-0086500), and would not further allowance if proposed in a potential amendment.  


CLAIM INTERPRETATION

35 U.S.C. § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 1-22 disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claims 1-22, an image capturing module…configured for facing   is considered to read on Fig. 2 image capturing module 111; a sensing portion detecting unit being used for receiving is considered to read on Fig. 2 unit 1121; a physiological index calculating unit…configured for extracting is considered to read on Fig. 2 unit 1122; core processor module…for controlling an operation is considered to read on Fig. 2 module 112;  the communication module for controlling an operation is considered to read on Fig. 2 module 113; main controller module…for controlling an operation is considered to read on Fig. 2 module 110.


Claim Objections

Claim 12 is objected to for the following:  Claim 12 recites ‘watching the television’ (line 8) whereby ‘a television’ is not defined.  The claim will be construed as the user watching the ‘video stream producing device’ as previously defined and to comport with similar independent Claim 1.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6, 12, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KALEAL (Pub. No: US 2016-0086500) in view of WEI (Pub. No.: US 2018-0192900).


As per Claim 1 KALEAL discloses A home infotainment system having function of non-contact imaging-based physiological signal measurement, comprising (Examiner respectfully asserts that while the preamble of Claim 1 contains "home infotainment" and "non-contact", the limitation is given no patentable weight because a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Therefore at least Claim 1 is unpatentable for the reasons specified in the rejection contained herein): (Figs. 1-14 – at least Fig 1 for overall system units 106, 116, 118 components [Abstract])
a television (Figs. 1-14 client device may be/include a tv [0028-0029] [0062]); 
and an image-based physiological signal measuring device, being coupled to a display processor of the television (Figs. 1-14 measuring device is camera and sensors and used to display on tv from at least the rendering component [0028-0029] [0062] display TV processor [0210-0211] – if a smartphone [0062] [0314-0316]), and comprising an image capturing module that is configured for facing at least one user who is watching the television, so as to capture at least one image frame of the user (Figs. 1-14 use watches tv screen, camera captures images, displays to screen, user watches for feedback to system [0028-0029] [0062] [0186] display [0210-0211] [0213]); 
wherein the image-based physiological signal measuring device further comprises a core processor module coupled to the image capturing module, and the core processor module comprising (Figs. 1-14 core processor module 108 – sensing unit 112 [0028-0029] [0062] [0186] display [0210-0211] [0213]): 
a sensing portion detecting unit, being used for receiving the at least one image frame that is transmitted from the image capturing module (Figs. 1-14 sensor 112 capture and send data [0028-0029] sensing activity and producing physiological values [0157-0158] [0210-0211]), thereby detecting a face portion from the image frame (Figs. 1-14 sensor 112 - at least facial expressions [0034-0038] [0157-0158] [0084] [0213]); 
and a physiological index calculating unit, being coupled to the sensing portion detecting unit, and being configured for extracting at least one physiological signal from the face portion (Figs. 1-14 will read face recognize expression 234 – [0034-0038] [0071] [0081-0084] [0086-0088] [0213]), 
KALEAL does not disclose but WEI discloses so as to subsequently calculate a plurality of physiological indices after applying at least one signal process to the physiological signal (Figs. 1-4, 7-9 physiological features received analysis processes to received data as well as calibration data from previous physiological data – used for subsequent physiological parameters [0114] [0141-0142] [0153])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include so as to subsequently calculate a plurality of physiological indices after applying at least one signal process to the physiological signal taught by WEI into the system of KALEAL because of the benefit taught by WEI to disclose additional related functionality of additional physiological analysis of a user as is the inventive concept of KALEAL as well and would benefit from the related improvements for additional analysis and processing on physiological indices that would further expand and improve the measured and analyzed parameters of a user.

As per Claim 3 KALEAL discloses The home infotainment system of claim 1, wherein 
the sensing portion detecting unit is also configured for detecting from the image frame, such that physiological index calculating unit is able to extract the physiological signal from the chest portion (Figs. 1-14 sense respiratory extraction characteristics [0029] [0088-0089] [0156-0157] [0261-0266]), a respiratory rate of the user (Figs. 1-14 sense respiratory extraction characteristics [0029] [0088-0089] [0156-0157] [0261-0266])
KALEAL does not disclose but WEI discloses a chest portion of the user (Figs. 1-4, 7-9 [0087, 0089] [0176]); so as to subsequently calculate (Figs. 1-4, 7-9 physiological features received analysis processes to received data as well as calibration data from previous physiological data – used for subsequent physiological parameters [0114] [0141-0142] [0153]) (The motivation that applied in Claim 1 applies equally to Claim 3)

As per Claim 4 KALEAL discloses The home infotainment system of claim 1, wherein 
the image-based physiological signal measuring device is an independent camera device comprising the core processor module (Figs. 1-14 smartphone embodiment for camera and integrated processor [0062] [0314, 316]) and a communication module that is selected from the group consisting of wired transmission interface and wireless transmission interface (Figs. 1-14 wire and wireless embodiments [0049-0050] [0054] [0061-0062] [0315]), such that the image-based physiological signal measuring device is able to transmit the plurality of physiological indices to the display processor of the television (Figs. 1-14 see at least Figs. 5-7 by way of depicting the value data [0078-0080] [0088-0091] [0203-0206] [0315-0316])

As per Claim 6 KALEAL discloses The home infotainment system of claim 4, wherein the image-based physiological signal measuring device further comprises (See said analysis for Claim 1)
a main controller module (Figs. 1-14 avatar platform 114 [0028-0029] [0060-0062]), and the main controller module being coupled to the image capturing module, the core processor module and the communication module for controlling an operation of the image capturing module (Figs. 1-14 core processor module 108 – sensing unit 112 [0028-0029] [0060-0062] [0186] display [0210-0211] [0213]) and an operation of the core processor module and a data transmission between the communication module and the display processor (Figs. 1-14 sensor 112 capture and send data [0028-0029] sensing activity and producing physiological values [0060-0062] [0157-0158] [0210-0211]).

As per Claim 12 KALEAL discloses A home infotainment system having function of non-contact imaging-based physiological signal measurement, comprising (See said analysis for Claim 1): 

a display device (See said analysis for Claim 1 - television); 
a video stream providing device, being coupled to a display source, and being used for making the display device to display a video based on the display source (Figs. 1-14 system contains at least TV client device connected to the imaging device for video production [0028-0029] video and display [0056, 0138] [0210-0211]); 
and an image-based physiological signal measuring device, being coupled to a display processor (See said analysis for Claim 1) of the video stream providing device (See said analysis for Claim 1 – as for TV client device), and comprising an image capturing module that is configured for facing at least one user who is watching the television (See said analysis for Claim 1 – as for TV client device), so as to capture at least one image frame of the user (See said analysis for Claim 1); 
wherein the image-based physiological signal measuring device further comprises a core processor module coupled to the image capturing module, and the core processor module comprising (See said analysis for Claim 1): a sensing portion detecting unit, being used for receiving the at least one image frame that is transmitted from the image capturing module (See said analysis for Claim 1), thereby detecting a face portion from the image frame (See said analysis for Claim 1); 
and a physiological index calculating unit, being coupled to the sensing portion detecting unit, and being configured for extracting at least one physiological signal from the face portion (See said analysis for Claim 1), 
KALEAL does not disclose but WEI discloses so as to subsequently calculate a plurality of physiological indices after applying at least one signal process to the physiological signal (See said analysis for Claim 1).

As per Claim 16 KALEAL discloses The home infotainment system of claim 12, wherein 
the image-based physiological signal measuring device is an independent camera device comprising the core processor module and a communication module that is selected from the group consisting of wired transmission interface and wireless transmission interface, such that the image-based physiological signal measuring device is able to transmit the plurality of physiological indices to the display processor of the video stream providing device (See said analysis for Claim 4).

As per Claim 17 KALEAL discloses The home infotainment system of claim 16, wherein the image-based physiological signal measuring device further comprises a main controller module, and the main controller module being coupled to the image capturing module, the core processor module and the communication module for controlling an operation of the image capturing module and an operation of the core processor module and a data transmission between the communication module and the display processor (See said analysis for Claim 6).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KALEAL (Pub. No: US 2016-0086500) in view of WEI (Pub. No.: US 2018-0192900), as applied in Claims 1, 3-4, 6, 12, 16-17, and further in view of NICELY (US Pub. No.: 2013-0079097).

As per Claim 5 KALEAL discloses The home infotainment system of claim 1, wherein the image-based physiological signal measuring device is integrated in the television (Figs. 1-14 [0028-0029] [0062] display TV processor [0210-0211] – if a smartphone as the client then TV on smartphone screen all encompassing [0062] [0314-0316]), such that the display processor (Figs. 1-14 measuring device is camera and sensors and used to display on tv from at least the rendering component [0028-0029] [0062] display TV processor [0210-0211] – if a smartphone [0062] [0314-0316]) that are transmitted from the core processor module (Figs. 1-14 see at least Figs. 5-7 by way of depicting the value data [0078-0080] [0088-0091] [0203-0206] [0315-0316]), wherein the data process is selected from the group consisting of data storing (Figs. 1-14 [0181-0182] [0248] [0311]), data transmitting (Figs. 1-14 transmit from at least the camera and store after processing to outputs [0028-0029] [0062] [0078-0080] [0088-0091] [0203-0206] [0315-0316]); displaying the physiological indices (Figs. 1-14 see at least Figs. 5-7 by way of depicting the value data [0078-0080] [0088-0091] video and display [0056, 0138] [0203-0206]  [0210-0211] [0315-0316])

KALEAL does not disclose but WEI discloses able to further applying a data process to the plurality of physiological indices (Figs. 1-4, 7-9 physiological features received analysis processes to received data as well as calibration data from previous physiological data – used for subsequent physiological parameters [0114] [0141-0142] [0153]) (The motivation that applied in Claim 1 applies equally to Claim 5)

KALEAL and WEI do not disclose but NICELY discloses displaying by a form of graphs or diagrams (Figs. 2-6 graphs [0116-0118]), and displaying by a form of numeric values (Figs. 2-6 [Abstract] [0020] [0130])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include displaying by a form of graphs or diagrams, and displaying by a form of numeric values taught by NICELY into the system of KALEAL and WEI because of the benefit taught by NICELY to disclose additional output capabilities and features for displaying and communicating resultant data to the user in two additional manners that both could enable a user to better understand and analyze data whereby both related systems are data driven for measure, analyze and present to user such that the systems would both achieve improvements in data output.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KALEAL (Pub. No: US 2016-0086500) in view of WEI (Pub. No.: US 2018-0192900), as applied in Claims 1, 3-4, 6, 12, 16-17, and further in view of KOMANDURI et al. (US 2017-0163946).


As per Claim 13 KALEAL discloses The home infotainment system of claim 12, wherein
the video stream providing device is selected from group consisting of digital set-up box (Figs. 1-14 digital set-up client received from the camera capture device set-up box - capture and send data [0028-0029] [0157-0158] [0210-0211]), home video game console (Figs. 1-14 [0122] [0313]); and the display device being a television (Figs. 1-14 client device may be/include a tv [0028-0029] [0062]), 
WEI does not disclose but KOMANDURI discloses being selected from the group consisting LCD display device (Figs. 1-4, 7-9 [0077]), LED display device (Figs. 1-4, 7-9 [0077]) (The motivation that applied in Claim 1 applies equally to Claim 13)
KALEAL and WEI do not disclose but KOMANDURI discloses projection device (Figs. 1-9 display modulator 915A [0127-0129]), projection screen (Figs. 1-5, 9 [0127-0129]); QD-LED display device (Figs. 1-3, 4a, 5 [0061]), and OLED display device (Figs. 1-3, 4a, 5 [0061] [0079])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include projection device, projection screen, QD-LED display device, and OLED display device taught by KOMANDURI into the system of KALEAL and WEI because of the benefit taught by KOMANDURI to disclose related components for light/image projection and display data that would be interchangeable for both related systems and the additional components added to the systems strengthen the systems for application areas as required with the extended component capability.


Allowable Subject Matter
Claims 2, 7-11, 14-15, 18-22 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 2, 7-11, 14-15, 18-22 is/are allowed.  The following is an examiner’s statement of reasons for allowance:

As per Claim 2 the prior art of record either alone or in reasonable combination fails to teach or suggest “The home infotainment system of claim 1, wherein the plurality of physiological indices comprises heart rate, respiratory rate, heart rate variability (HRV), blood volume, arterial oxygen saturation, blood pressure, blood vessel viscosity, venous function, venous reflux, ankle pressure, genital response, and cardiac output, and the core processor module further applying a data process to the plurality of physiological indices, wherein the data process is selected from the group consisting of data storing, data transmitting, displaying the physiological indices by a form of graphs or diagrams, and displaying the physiological indices by a form of numeric values" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


As per Claim 7 the prior art of record either alone or in reasonable combination fails to teach or suggest “The home infotainment system of claim 6, wherein the core processor module further comprises an activity index calculating unit, and the activity index calculating unit being coupled to the physiological index calculating unit, so as to calculate a plurality of activity indices of the user based on the plurality of physiological indices" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 8 the prior art of record either alone or in reasonable combination fails to teach or suggest “The home infotainment system of claim 7, wherein the image-based physiological signal measuring device further comprises a storage module, and the storage module being coupled to the core processor module and the main controller module, so as to store the plurality of activity indices and/or the plurality of physiological indices" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 9 the prior art of record either alone or in reasonable combination fails to teach or suggest “The home infotainment system of claim 8, wherein the core processor module further comprises a face recognition unit, and the face recognition unit being coupled to the sensing portion detecting unit, so as to extract at least one facial feature of the user from the face portion that is found out by the sensing portion detecting unit, thereby completing a comparison between a plurality of reference facial features that are stored in the storage module and the facial feature" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


As per Claim 10 the prior art of record either alone or in reasonable combination fails to teach or suggest “The home infotainment system of claim 9, wherein the storage module comprises: a first data base for storing a plurality of user identity lists and the plurality of reference facial features, wherein each of the plurality of user identity lists has the corresponding reference facial features thereof; and a second data base for storing the plurality of activity indices and the plurality of physiological indices according to the plurality of user identity lists" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

 As per Claim 11 the prior art of record either alone or in reasonable combination fails to teach or suggest “The home infotainment system of claim 10, wherein the core processor module further comprises a health state evaluating unit, and the health state evaluating unit being coupled to the activity index calculating unit and the physiological index calculating unit, so as to complete a health state evaluation of the user based on the plurality of activity indices and the plurality of physiological indices" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 14 the prior art of record either alone or in reasonable combination fails to teach or suggest “The home infotainment system of claim 12, wherein the plurality of physiological indices comprises heart rate, respiratory rate, heart rate variability (HRV), blood volume, arterial oxygen saturation, blood pressure, blood vessel viscosity, venous function, venous reflux, ankle pressure, genital response, and cardiac output, and the core processor module further applying a data process to the plurality of physiological indices, wherein the data process is selected from the group consisting of data storing, data transmitting, displaying the physiological indices by a form of graphs or diagrams, and displaying the physiological indices by a form of numeric values" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 15 the prior art of record either alone or in reasonable combination fails to teach or suggest “The home infotainment system of claim 14, wherein the sensing portion detecting unit is also configured for detecting a chest portion from the image frame, such that physiological index calculating unit is able to extract the physiological signal from the chest portion, so as to subsequently calculate a respiratory rate of the user" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 18 the prior art of record either alone or in reasonable combination fails to teach or suggest “The home infotainment system of claim 17, wherein the core processor module further comprises an activity index calculating unit, and the activity index calculating unit being coupled to the physiological index calculating unit, so as to calculate a plurality of activity indices of the user based on the plurality of physiological indices" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 19 the prior art of record either alone or in reasonable combination fails to teach or suggest “The home infotainment system of claim 18, wherein the image-based physiological signal measuring device further comprises a storage module, and the storage module being coupled to the core processor module and the main controller module, so as to store the plurality of activity indices and/or the plurality of physiological indices" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 20 the prior art of record either alone or in reasonable combination fails to teach or suggest “The home infotainment system of claim 19, wherein the core processor module further comprises a face recognition unit, and the face recognition unit being coupled to the sensing portion detecting unit, so as to extract at least one facial feature of the user from the face portion that is found out by the sensing portion detecting unit, thereby completing a comparison between a plurality of reference facial features that are stored in the storage module and the facial feature" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 21 the prior art of record either alone or in reasonable combination fails to teach or suggest “The home infotainment system of claim 19, wherein the storage module comprises: a first data base for storing a plurality of user identity lists and the plurality of reference facial features, wherein each of the plurality of user identity lists has the corresponding reference facial features thereof; and a second data base for storing the plurality of activity indices and the plurality of physiological indices according to the plurality of user identity lists" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 22 the prior art of record either alone or in reasonable combination fails to teach or suggest “The home infotainment system of claim 21, wherein the core processor module further comprises a health state evaluating unit, and the health state evaluating unit being coupled to the activity index calculating unit and the physiological index calculating unit, so as to complete a health state evaluation of the user based on the plurality of activity indices and the plurality of physiological indices" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As for Claims 2, 7, 9-10, 14, 18, 20-21 the closest prior art of record KALEAL (Pub. No: US 2016-0086500), alone or in a reasonable combination with additional prior art, does not teach the limitations of said claims.  KALEAL only teaches a home infotainment system having imaging-based physiological signal measurement that includes a TV, an image-based physiological signal measuring device coupled to the TV for facing for a user watching the television, to capture at least one image frame of the user. The prior art also teaches receiving the at least one image frame that is transmitted from the image capturing module, thereby detecting a face portion from the image frame, a physiological index calculating unit for extracting at least one physiological signal from the face portion. 

Claim 8 is objected to for being depended from allowable Claim 7, whereby Claim 8 is taught by KALEAL (Pub. No: US 2016-0086500)

Claim 11 is objected to for being depended from allowable Claim 10, whereby Claim 11 is taught by CUDDIHY et al (Pub. No: US 2013-0053653).  

Claim 15 is objected to for being depended from allowable Claim 14, whereby Claim 15 is taught by KALEAL (Pub. No: US 2016-0086500) in view of WEI (Pub. No.: US 2018-0192900).  

Claim 19 is objected to for being depended from allowable Claim 18, whereby Claim 19 is taught by KALEAL (Pub. No: US 2016-0086500)

Claim 22 is objected to for being depended from allowable Claim 21, whereby Claim 22 is taught by CUDDIHY et al (Pub. No: US 2013-0053653).  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is ((571)270-36883688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481